

115 HR 3448 IH: Classified Information Protection Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3448IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Stewart introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for penalties for the unauthorized disclosure of
			 classified information to a person not authorized to receive such
			 information.
	
 1.Short titleThis Act may be cited as the Classified Information Protection Act of 2017. 2.Prohibition on unauthorized disclosure of classified information (a)In generalChapter 37 of title 18, United States Code, is amended—
 (1)by redesignating section 798A as section 798B; and (2)by inserting after section 798 the following new section 798A:
					
						798A.Unauthorized disclosure of classified information
 (a)ProhibitionWhoever knowingly and willfully discloses, or attempts to disclose, any classified information acquired as a result of such person’s authorized access to classified information to a person who is not authorized access to such classified information, knowing that the person is not authorized access to such classified information, shall be fined under this title, imprisoned not more than 3 years, or both.
 (b)Construction of prohibitionNothing in this section shall be construed to establish criminal liability for disclosure of classified information in accordance with applicable law to the following:
 (1)Any justice or judge of a court of the United States established pursuant to article III of the Constitution of the United States.
 (2)The Senate or the House of Representatives, or any committee or subcommittee thereof, or joint committee thereof, or any member of Congress.
 (3)A person or persons acting on behalf of a foreign power (including an international organization) if the disclosure—
 (A)is made by an officer or employee of the United States who has been authorized to make the disclosure; and
 (B)is within the scope of such officer’s or employee’s duties. (4)Any other person authorized to receive the classified information.
 (c)DefinitionsIn this section: (1)The term authorized, in the case of access to classified information, means having authority or permission to have access to the classified information pursuant to the provisions of a statute, Executive order, regulation, or directive of the head of any department or agency who is empowered to classify information, an order of any United States court, or a provision of any Resolution of the Senate or Rule of the House of Representatives which governs release of classified information by such House of Congress.
 (2)The term classified information means information or material properly classified and clearly marked or represented, or that the person knows or has reason to believe has been properly classified by appropriate authorities, pursuant to the provisions of a statute or Executive order, as requiring protection against unauthorized disclosure for reasons of national security.
								.
 (b)Clerical amendmentThe table of sections at the beginning of that chapter is amended by striking the item relating to section 798A and inserting the following new items:
				
					
						798A. Unauthorized disclosure of classified information.
						798B. Temporary extension of section 794..
			